Boyce, J.:
It is unnecessary that we should make any ruling respecting the admissibility of the mortgage and the assignment thereof as evidence of payment of the note so far as the liability of the defendants is concerned.
It .appears from the admissions of counsel for the defendants *446that they cannot show a delivery of the alleged assignment to the plaintiff further than that the maker of the note procured an assignment of the said mortgage by him thereafter lodged for record. This is not in itself sufficient to constitute a delivery, and, no delivery having been made, we give binding instructions to the jury as requested.
Gentlemen of the jury:—For the reasons stated, we instruct you to return a verdict for the plaintiff for the full amount of the plaintiff’s claim, the correctness of which is not disputed.
Verdict for the plaintiff.